DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-3, 6-7, 9-10, 17, 28, 30 and 32-38 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims, discusses the prior arts of record (PARs), the office action and further argues that the PARs do not meet the amended claims limitations (see Applicant’s Remarks).
In response, Examiner notes Applicant’s arguments/amendments, however, besides the disclosures with respect to TSUKAGOSHI in view of BAUMGARTE, discussed below; BRONDIJK discloses generating notification information for notifying a user of a state of the user selection GUI (see [0163], [0233-0237]-descriptors and [0243-0245]) as discussed below; Furthermore as discussed below: the Primary PAR (PPAR or TSUKAGOSHI (2011/0292173)) further discloses encoding specific information into audio streams including various types or formats of audio compression streams ([0077-0080]), generates container including a media stream (see figs.2, 16, 18, [0013], [0030], [[0064-0068], [0070-0081], [0155-0157] and [0164-0171])) and further discloses generating GUI of superimposed information: images, menus, thumbnails, etc., with the media stream for a viewer wearing glasses to interact with the displayed information for media production, where the superimposed images further includes menu and other information (OSD display and graphical display of information) that indicates to a user of a state (see [0112], [0119-0120], [0131-0133] and [0158-0160]) and furthermore, inserts pieces of an image, subtitles, network access information, etc., into MPEG Audio stream and respective access information including grouping pixels associated with the parallax image and assigning vector value to the respective groups (see [0005-0008], [0026], [0120-0121] and [0131-0134]); incorporates specific timing information associated with the media stream for reproduction of objects, streams, etc., e.g., OSD or superimposing information data with the image (0007-0008], [0120-0121], [0160] and [0179]); and further suggests that the insertion may be employed in various types of Audio streams for presentation ([0078-0080], [0119-0121] and [0165-0168]), BUT appears silent as to where the predetermined number of pieces of media access information are included in an MPEG-H Audio Stream (MHAS)) packets of a predetermined type, and the media access information includes user interface information; However, in the same field of endeavor, BAUMGARTE discloses metadata driven dynamic range control and further discloses metadata insertions in new codecs including MPEG-H audio stream and various audio standards, where a set or portions of metadata (group(s) of metadata, information, configuration, tables, fields, etc.) are generated at the transmitter and insert in a set of MPEG H audio bitstream of a specific type, the piece of content may be divided into frames corresponding to frames of content, set of fields may include plurality of fields that are insert in specific predefined portions of MHAS bitstream(s) (see figs.1-10, [0002], [0020-0023], [0030], [0047], [0109-0116] and [0159-0160]), system encodes/inserts portions of metadata  into portions of audio stream in various types of audio coding standards including MPEG H Audio Stream (MHAS). TSUKAGOSHI as modified by BAUMGARTE discloses rendering the audio streams based on specific settings associated with portions of metadata or information, inserted in the MPEG-H audio stream, BUT silent as to where the metadata or information includes user interface information that is displayed in a user selection interface. However, in the same field of endeavor, BRONDIJK discloses encoding various source signals including encoding audio data for a plurality of audio components and associated visual data streams using various encoding standards including MPEG H audio stream and further discloses a receiver for rendering the audio streams/visual data streams and generating a user selection interface (figs.1-16, Abstract, [0024-0026], [0128-0132], [0169-0171], [0332-0333] and [0337-0338]), the audio visual data streams/elementary streams are generated using an MPWG-H audio stream (MHAS) and further. Hence the amended claims do not overcome the PARs as discussed below. This office action is non Final.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

TSUKAGOSHI (2011/0292173) in view of BAUMGARTE (2014/0297291) and further in view of BRONDIJK et al (2016/0381399).
	As to claims 1-3, TSUKAGOSHI discloses transmission apparatus, transmission method, reception apparatus/method and transmission/reception system and further discloses a transmission device comprising 
             A transmission circuitry (figs.1-7, 12-16, 18-21, Broadcasting Station includes Transmission Data extraction/generation Unit “TXD/EGU-110/110A/110B” [0010] and [0055-0057]) configured to transmit a container having a predetermined format, the container including a media stream ([0010-0015], [0077-0080]);
            Processing circuitry (fig.2, 16, 18, TXD/EGU-110/110A/110B and [0055-0057]) configured to sequentially insert a predetermined number of pieces of media access information for media access control, into an MPEG Audio (MPEG-H) audio stream ([0013], [0030], [[0064-0068], [0070-0081], [0155-0157] and [0164-0171]), note divides the parallax image, subtitles, network information, etc., into plurality of set of pixels, groups the pieces of images or set of pixels and associates specific information to the respective groups including assigning vectors and inserts the groups in the audio compressed data stream, the specific information added to the audio stream may be network access information used to obtain information related to the image compressed data, parallax vector for each group of pixels are assigned values and located within the layers of the audio compressed data stream using frame sequential methods  
	TXD/EGU-110/110A/110B inserts pieces of an image, subtitles, network access information, etc., into MPEG Audio stream and respective access information including grouping pixels associated with the parallax image and assigning vector value to the respective groups and generating a user selection interface or UI and information indicating scene in the media stream and notification information for notifying a user of a state of the user selection GUI, superimposing information: OSD: images, menus, thumbnails, etc., with the media stream, for a viewer wearing glasses to interact with the displayed information and corresponding image data where the objects within the images are maintained in an optimal state and where the superimposed images further includes menu and other information (OSD display and graphical display of information) that indicates to a user of a state ([0005-0008], [0026], [0120-0121], [0131-0134] and [0158-0160]), and further suggests that the insertion may be employed in various types of Audio streams for presentation ([0078-0080], [0119-0121] and [0165-0168]), note a Viewer wears glasses to interact with the display, to select specific displayed images or thumbnails and further incorporates specific timing information associated with the media stream for reproduction of objects, streams, etc., OSD or superimposing information data: images, menus, program tables, etc., with the image to notify a user of a state or condition. 
	TSUKAGOSHI, further suggests that the insertion may be employed in various types of Audio streams for presentation ([0077-0080] and [0165-0168]), BUT appears silent as to where the predetermined number of pieces of media access information are included in an MPEG-H Audio Stream (MHAS)) packets of a predetermined type, and the media access information includes user interface information 
	However, in the same field of endeavor, BAUMGARTE discloses metadata driven dynamic range control and further discloses metadata insertions in new codecs including MPEG-H audio stream and various audio standards, where a set or portions of metadata (group(s) of metadata, information, configuration, tables, fields, etc.) are generated at the transmitter and insert in a set of MPEG H audio bitstream of a specific type, the piece of content may be divided into frames corresponding to frames of content, set of fields may include plurality of fields that are insert in specific predefined portions of MHAS bitstream(s) (figs.1-10, [0002], [0020-0023], [0030], [0047], [0109-0116] and [0159-0160]), note the system encodes/inserts portions of metadata  into portions of audio stream in various types of audio coding standards including MPEG H Audio Stream (MHAS).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of BAUMGARTE into the system of TSUKAGOSHl to enable dynamically insert various kinds of metadata into other forms of audio stream standard(s) for transmitting and processing/rendering for a specific desired application.
	TSUKAGOSHl as modified by BAUMGARTE discloses rendering the audio streams based on specific settings associated with portions of metadata or information, inserted in the MPEG-H audio stream, BUT silent as to where the metadata or information includes user interface information that is displayed in a user selection interface.
	However, in the same field of endeavor, BRONDIJK discloses A/V content item data streams and further discloses encoding various source signals including encoding audio data for a plurality of audio components and associated visual data streams using various encoding standards including MPEG H audio stream and further discloses a receiver for rendering the audio streams/visual data streams and generating a user selection interface (figs.1-16, Abstract, [0024-0026], [0128-0132], [0169-0171], [0332-0333] and [0337-0338]), note the audio visual data streams/elementary streams are generated using an MPWG-H audio stream (MHAS) and further generates notification information for notifying a user of a state of the user selection GUI (see [0163], [0233-0237] and [0243-0245]), note the descriptors and an indication of text that can be displayed with the object to make it clear to the user that is an interactive object.  
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of BRONDIJK into the system of TSUKAGOSHl as modified by BAUMGARTE to included visual streams with metadata or notification, generate an UI 
	As to claim 6, TSUKAGOSHl further discloses wherein the media access information includes time information for managing a boot of an action command ([0088-0097] and [0110]), the CPU runs stored control software and data to manage each unit accordingly in response to various commands.
             As to claim 7, TSUKAGOSHl further discloses where the access information includes absolute time information indicating a deadline of media reproduction (0120-0123] and [0131-0133]).
            Claims 9-10 are met as previously discussed in claims 1-3.
            As to claims 17, TSUKAGOSHl further discloses a reception unit (figs.8, 10, 17, 19, 20, Set Top Box “STB” or TV receiver, [0010], [0028-0030] and [0055-0057]) configured to receive video data as first media data and an audio compressed data stream into which a predetermined number of pieces of media access information for a set of media access control have been sequentially inserted, from an external device through a digital interface ([0010-0015], [0028-0030] [0077-0080]), note the STB or TV Receiver, receives and processes parallax image set of pixels, groups and associated specific information within audio compressed data stream, where specific information added to the audio stream may be network access information used to obtain information related to the image compressed data, parallax vector for each group pixels are assign values and located within the layers within the audio compressed data stream; and 
              A control unit (CPU) configured to: control display of a user selection graphical user interface (GUI) that includes user interface information, the user interface information being included in the media access information, and control decode processing of decoding the audio compressed data stream to acquire audio data as the first media data, media data acquisition processing of acquiring second media data on the basis of the media access information, and media presentation processing of performing media presentation based on the first media data and the second media data ([0010-0015], note CPU processes parallax image set of pixels, groups and associated specific information within audio compressed data stream, where specific information added to the audio stream may be network access information used to obtain information related to the image compressed data, parallax vector for each group pixels are assign values and located within the layers within the audio compressed data stream, furthermore a Viewer wears glasses to interact with the display, to select specific displayed images or thumbnails and further incorporates specific timing information associated with the media stream for reproduction of objects, streams, etc., OSD or superimposing information data: images, menus, program tables, etc., with the image.
	TSUKAGOSHl, inserts pieces of an image, subtitles, network access information, etc., into MPEG Audio stream and respective access information including grouping pixels associated with the parallax image and assigning vector value to the respective groups and generating a user selection interface or UI, information indicating a corresponding scene of media presentation and notification for notifying a user of a state, generating GUI of superimposed information: images, menus, thumbnails, etc., with the media stream for a viewer wearing glasses to interact with the displayed information for media production, where the superimposed images further includes menu and other information (OSD display and graphical display of information) that indicates to a user of a state ([0005-0008], [0026], [0112], [0119-0121], [0131-0134] and [0158-0160]), and further suggests that the insertion may be employed in various types of Audio streams for presentation ([0077-0080] and [0165-0168]), BUT appears silent as to where the predetermined number of pieces of media access information are included in an MPEG-H Audio Stream (MHAS)) packets of a predetermined type, and the media access information includes user interface information 
	However, in the same field of endeavor, BAUMGARTE discloses metadata driven dynamic range control and further discloses metadata insertions in new codecs including MPEG-H audio stream and various audio standards, where a set or portions of metadata (group(s) of metadata, information, configuration, tables, fields, etc.) are generated at the transmitter and insert in a set of MPEG H audio bitstream of a specific type , the piece of content may be divided into frames corresponding to frames of content, set of fields may include plurality of fields that are insert in specific predefined portions of MHAS bitstream(s) (figs.1-10, [0002], [0020-0023], [0030], [0047], [0109-0116] and [0159-0160]), note the system encodes/inserts portions of metadata  into portions of audio stream in various types of audio coding standards including MPEG H Audio Stream (MHAS).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of BAUMGARTE into the system of TSUKAGOSHI to enable dynamically insert various kinds of metadata into other forms of audio stream standard(s) for transmitting and processing/rendering for a specific desired application.
	TSUKAGOSHl as modified by BAUMGARTE, discloses rendering the audio streams based on specific settings associated with portions of metadata or information, inserted in the MPEG-H audio stream, BUT silent as to where the metadata or information includes user interface information that is displayed in a user selection interface.
	However, in the same field of endeavor, BRONDIJK discloses A/V content item data streams and further discloses encoding various source signals including encoding audio data for a plurality of audio components and associated visual data streams using various encoding standards including MPEG H audio stream and further discloses a receiver for rendering the audio streams/visual data streams and generating a user selection interface (figs.1-16, Abstract, [0024-0026], [0128-0132], [0169-0171], [0332-0333] and [0337-0338]), note the audio visual data streams/elementary streams are generated using an MPWG-H audio stream (MHAS) and further generates notification information for notifying a user of a state of the user selection GUI (see [0163], [0233-0237] and [0243-0245]), note the descriptors and an indication of text that can be displayed with the object to make it clear to the user that is an interactive object.  
 BRONDIJK into the system of TSUKAGOSHI as modified by BAUMGARTE to included visual streams with the metadata for generate an UI to enable a user to interact to select desired options of audio objects for rendering accordingly.	 
	As to claim 28, the claimed “A transmission method…” is composed of all the structural elements that were discussed with respect to claims 1-3.
	As to claim 30, the claimed “A reception method…” is composed of all the structural elements that were discussed with respect to claim 17.
	Claim 32 is met as previously discussed in claims 1-3, note remarks in claims 1-3.
	Claims 33-34 are met as previously discussed in claims 1-3, note remarks in claims 1-3.
	Claim 35 is met as previously discussed in claim 6.
	Claim 36 is met as previously discussed in claim 7.
	Claims 37-38 are met as previously discussed in claims 1-3, note remarks in claims 1-3.
	
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG